ORDER OF CONTEMPT AND WRIT OF COMMITMENT
PER CURIAM.
The trial court ordered the reporter’s record prepared by the court reporter, Alesia Henderson, at no expense to appellant on October 22, 2003, in the above-numbered appeal, styled Cary Evan Giamalva v. The State of Texas, cause number 939030 in the 179th District Court of Harris County, Texas. The reporter’s record was originally due on December 20, 2003.
Because the reporter’s record had not been filed, on February 5, 2004, we notified Henderson by written order that the record was past due. We further ordered that the Court would initiate contempt proceedings against Henderson unless the reporter’s record was filed no later than February 25, 2004. We received no response.
Therefore, on March 18, 2004, this Court issued an ORDER TO FILE REPORTER’S RECORD OR SHOW CAUSE, directing Henderson to file the reporter’s record on or before May 10, 2004 at 5:00 p.m. or show cause why she should not be held in contempt of court for failing to file the reporter’s record on that date. The order directed Henderson to file the reporter’s record or her affidavit and, if necessary, the affidavits of others, setting forth facts that would deny or excuse her contempt no later than 5:00 p.m. on May 10, 2004.1 The March 18, 2004 order was *381personally served on Henderson on April 12, 2004. Nevertheless, Henderson has not filed the reporter’s record, and has not filed either her affidavit or the affidavits of others setting out facts that deny or excuse the contempt.
We find that the said Alesia Henderson has failed to comply with the ORDER TO FILE REPORTER’S RECORD OR SHOW CAUSE dated March 18, 2004. The Court specifically finds that Alesia Henderson is in contempt for violating this Court’s order of March 18, 2004.
NOW, THEREFORE IT IS ORDERED, ADJUDGED AND DECREED by the Court of Appeals, First District of Texas, that the same Alesia Henderson shall be fined in the amount of $500 payable to the Clerk of the Court of Appeals, First District of Texas, and be confined in the Harris County jail until such time as she has filed the reporter’s record in cause number 01-03-01135-CR, styled Cary Evan Giamalva v. State, as certified to by the Clerk of the First Court of Appeals.
Henderson shall be committed to the custody of the Harris County Sheriff for imprisonment until the fine is paid. She shall receive credit on the $500 fine at the daily rate allowed for prisoners serving misdemeanor sentences.
Even if the fine is satisfied, Henderson shall remain in the custody of the Harris County Sheriff until such time as the Sheriff receives from the Clerk of this Court an order for Henderson’s release based on her having filed the reporter’s record in cause number 01-03-01135-CR.
IT IS ORDERED that all writs and other process necessary for the enforcement of this judgment be issued.

. The Court of Criminal Appeals has followed procedures similar to ours in the present case. See In re Van Orden, 559 S.W.2d 805, 806 (Tex.Crim.App.1977). The federal courts have approved similar procedures. See Fahle v. Cornyn, 231 F.3d 193, 196-97 (5th Cir.2000).